       Case 5:15-cv-06480-BMS Document 244-1 Filed 05/12/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
                                          :
WINN-DIXIE STORES, INC. and BI-LO         :
HOLDINGS, LLC,                            :
                                          :
                        Plaintiffs,       :
                  v.                      : No. 5:15-cv-06480-BMS
                                          :
EASTERN MUSHROOM MARKETING                :
COOPERATIVE, INC., et al.,                :
                                          :
                        Defendants.       :
                                          :

                               CERTIFICATE OF SERVICE

       I, Timothy J. Ford, hereby certify that, on May 12, 2020, a true and correct copy of the

foregoing Defendants’ Statement of Material Facts in Support of Motion for Summary Judgment

Against Plaintiff Bi-Lo Holdings, LLC was served via ECF to the counsel of record.

                                                          Respectfully submitted,

                                                          /s/ Timothy J. Ford
                                                          James J. Rodgers, Pa. Id. No. 21635
                                                          Timothy J. Ford, Pa. Id. No. 325290
                                                          DILWORTH PAXSON LLP
                                                          1500 Market Street, Suite 3500E
                                                          Philadelphia, PA 19102
                                                          Tel: 215-575-7000
                                                          jrodgers@dilworthlaw.com
                                                          tford@dilworthlaw.com
                                                          Attorneys for Defendant Franklin
                                                          Organic Mushrooms, Inc.
